TUTTLE, Chief Judge.
There is here in issue the correctness of the determination by the trial court, based upon the awards made by commissioners, of the values of three different types of interests resulting from the condemnation by the United States of the 1,000.22-acre tract of land, and 22 buildings comprising the Michoud Industrial Facilities in New Orleans, Louisiana. The three takings, giving rise to the need for three types of valuation, occurred as follows:
Effective May 1, 1951, the Government took possession of all but one building (the Laclede Steel Company Building) and all of the land comprising the Michoud facilities. It took possession initially under a taking of a leasehold for the entire property to December 23, 1952, extendible to June 30, 1975. This required valuation of this right of possession from May 1, 1951 to December 23, 1952. By Amendment, filed in February, 1952, the Government took the entire leasehold estates of the tenants, for whatever period they were to run. This required a valuation of the several leaseholds from the May 1, 1951 date of taking possession. Finally, on December 23, 1952, the Government filed an Amendment taking the fee of the property. This, of course, required a valuation of the fee1 as of December 23, 1952.
A brief history of this property will aid in a discussion of the appeal.
The property, consisting of 1,000.22 acres of land and improvements, while within the city limits of the City of New Orleans, abutting on the United States Highway 90 from New Orleans to Mobile is approximately 13 miles east from downtown New Orleans. Much unimproved and undeveloped land lay between the built-up city and this tract. It is bounded by two canals, the Intracoastal Canal on the south and the Michoud Canal on the east. It is served by rail connections, with the main line of the Louisville and Nashville Railroad at the extreme northeast side of the property. The tract was originally acquired by the United States in 1942 on behalf of the Defense Plant Corporation for the construction of a shipyard. At that time the land was marshy and subject to tidal overflow, but it was filled and graded and drainage was provided. The industrial plant, which had cost the United States approximately $17,721,-000, was completed in 1944. During the period of construction the purpose of the plant was changed from ship building to the fabrication of aircraft. This effort was equally abortive and no aircraft were built, so that by the end of the Second World War the plant stood as a monument to the inefficiencies of waging a war which requires tremendous industrial construction before production of war essentials can be undertaken.
At the end of the War, the property was declared surplus. Extensive efforts were made to dispose of it without success. In November, 1947, it was sold, together with all machinery, equipment, tools, furniture, fixtures, and other personal property located thereon, to the Board of Commissioners of the Port of New Orleans, which, for convenience, we refer to herein as the “Dock Board.”
The contract of sale called for the payment of $9,506,541, with no cash down, *701and the total consideration to be paid only from rents and profits which the Dock Board might receive for fifteen years. The property consisted of 22 buildings and 16 other installations, including some trackage, sewerage facilities, airplane runways, docks, parking lots, etc. The buildings themselves covered approximately 50 acres. Much the largest and most important facility was a main manufacturing building more than a quarter of a mile in length, with ceiling heights from 48 to 55 feet. Other important buildings were a two-story administration building, 837 feet long, and a two-story engineering building, 1157 feet long.
Because of the bearing on the outcome of the appeal of underlying legal questions, we conclude that it is not necessary to make a more specific or accurate description of the facilities and land that were subject to valuation. These legal problems arise from the peculiar circumstances: (1) that the 1,000.22-acre tract with such a tremendous complex including buildings of truly gargantuan size, which must be valued as a whole by determining its fair market value, does not really have any comparables in the market on which expert opinions of valuations can be based; (2) that the very size and nature of the improvements so narrowly limit the potential market of those who might be ready, willing and able to acquire and use the property for which it was most ideally suited that, according to the principles announced by this Court in United States v. Benning Housing, 5 Cir., 276 F.2d 248, the cost of reproduction, less depreciation, cannot be used as an aid to valuation; and (3) the fact that within a few months of the date of taking on May 1, 1951, of all of the unleased space, there was approximately 1,767,000 square feet of space in these buildings then being offered to the public by the Dock Board for long term leases at rentals of approximately 20 cents per square foot per year and more than 700 acres of raw land being offered at $200 to. $350 rent per annum, is so indicative of the lack of demand and the lack of the rental possibilities of the property as to completely dominate, if not absolutely control, the income factor in any capitalization formula for arriving at the fair market value of the property as of May 1, 1951; there is also the fact that on December 23, 1952, any hypothesis dealing with an assumption that there would be a purchaser ready, willing and able to buy from a seller, ready, willing and able to sell, must include the fact that these buildings with 1,767,000 square feet of floor space would hang over the New Orleans market for similar factory and warehouse space to such a degree that it must also be considered to have a dominating, if not an absolutely controlling place in determining the market value of the fee as of that date on any valuation based on capitalization of income. Finally, there is the circumstance that the lack of available space for the tenants to lease when their leasehold interests were taken by the May 1, 1951 condemnation was directly attributed to the contemporaneous taking by the Government of all of the unoccupied space in the Michoud buildings.
On May 1, 1951, there were 32 lessees of part of the property, much the greater part of whom held space in the tremendous main manufacturing building, but some of whom had entire buildings or space in the office building and the engineering building. The latest of these leases to be executed had been signed as recently as January, 1951. One of these January leases was for 4,200 square feet of space in the main manufacturing building for a term of nearly five years at 20 cents per foot; one of them was for 45,300 square feet of space in the manufacturing building for a term of 10 years at 20 cents per square foot; another was for 6,400 square feet in what is known as the office or administration building for a term of ten years at 25 cents a square foot. All of these leases were in conformity with a published rate schedule of the Dock Board dated May 1, 1950, which offered nearly 1,500,000 feet of space in the main manufacturing building at 20 cents per foot for terms of *702from 5 to 25 years and offered some 40,000 square feet in the office building at 30 cents per square foot for office use and at 25 cents per square foot for light manufacturing. It also offered 60,000 square feet in the engineering building at 30 cents per square foot for office space and 25 cents per square foot for light manufacturing space.
In the same schedule published by the Dock Board as of May 1, 1950, the rental rates for the vacant land were $200 per acre per year for 400 acres, neither on canals nor roads, $300 per acre per year for lands adjacent to canals and roads, $300 per acre per year for land adjacent to paved roads only and $350 per acre per year for 15 acres that were paved. The only acreage leases in effect were one for two acres entered into April 15, 1950 at $350 per acre and one for one acre entered into in January, 1951 for $300 per acre.
The main thrust of the Government’s argument here is that there was so much building space available in the three principal buildings owned by the Dock Board (from 85 to 95 per cent of the total space according to the particular building) and so much vacant land in the tract offered to the public for rent at an average price per square foot of a little over 20 cents per year for the building space and an average rental of $300 per year for the land that for all valuation purposes as to the three different takings involved here, these rentals at which the property was being offered to the public up to January 15, 1951, were either controlling as a matter of law or they were so overwhelmingly dominant in light of the then existing conditions as to make any different finding of valuation clearly erroneous. Applying the Government’s contention throughout, thus giving the quoted prices of the property the effect of completely controlling the market value, with a few modifications upward to meet certain specific situations, would produce a total award for the Dock Board’s interests of less than $6,000,000. This is contrasted with opinion evidence by witnesses for the Dock Board of $24,500,000 to $22,325,695, and an award by the Commission of $14,322,234 for the fee interest as of December 23, 1952. Likewise the Government’s approach would produce a nominal valuation only for the cancellation of the leases of the tenants, based principally on the loss to them of improvements in their leased space, as contrasted with valuations of some $800,000 arrived at by the tenants’ expert witnesses and an award by the commissioners to the tenants of $703,293.02, representing the value of their leases above the rentals they had agreed to pay to the Dock Board.
We have carefully read the record so far as germane to these principal contentions of the parties and it is apparent that in all of the opinions as to value testified to by the witnesses for the Dock Board and the lessees, they ignored or undertook to explain as irrelevant both the rental rates being paid by the lessee, the fact that the leases had been made in some instances just three months before the first taking and the fact that there would be over 1,767,000 square feet of similar space available on the market both as of the date of the taking of the unoccupied space from May 1 to December 23 from the Dock Board and as of December 23, 1952, the date as of which the value of the fee in the Dock Board was to be arrived at. Of course, also, the witnesses discarded as irrelevant to the valuation of May 1, 1951, the date on which the lessees’ interests were to be valued, the fact that the Dock Board had up to January 1951 been offering this tremendous unused space for rent at an average a little above 20 cents per square foot.
We think it is equally plain from reading the 255 page report by the Commissioners that they disregarded these same facts and they based their findings of values on hypotheses used by the various appraisal experts which excluded any assumption as to the existence of the 1,767,000 square feet of vacant space. Since we conclude that the failure of the expert witnesses to take this factor into *703consideration destroyed the value of the testimony and conclude also that the commission erred in excluding this fact from its consideration in arriving at the valuations, we will first discuss this feature of the case.
 No authority need be cited for the proposition that in a condemnation proceeding such as that here before the Court the owner of the property taken is entitled to just compensation and that within the meaning of the Fifth Amendment to the Constitution just compensation is the fair market value of the property at the time of taking contemporaneously paid in money. It is equally understood by all courts dealing with the matter that “in determining this value, the highest and most profitable use for which the property is adaptable and needed, or is likely to be needed in the near future, is to be considered.” Cameron Development Co. v. United States, 5th Cir., 145 F.2d 209.
THE TAKINGS FROM THE DOCK BOARD.
Turning our attention first to the property of the Dock Board that was taken, we find this to have been taken by the Government in two separate steps. The first step was the taking on May 1st, 1951 of a leasehold interest until December 23, 1952, in all of the unoccupied space in the buildings and all of the unoccupied acreage of raw land; the second being the taking on December 23, 1952, of the fee title of the Dock Board in the same property; that is, the entire right, title and interest which the Dock Board owned; which of course excluded the leasehold estates held by the tenants as of that date. As to these two takings, it was clearly erroneous for the expert witnesses upon whose testimony the Commissioners relied so strongly and for the commissioners themselves to disregard the undoubted fact that a hypothetical purchaser of the leasehold interest of all of the unoccupied property from May 1, 1951, to December 23,1952, would have made his offer for the property in light of the fact that he would be buying 1,000.22 acres of land and buildings having 1,767,000 square feet of rentable property, which up until 3 months previously had not appealed to the prospective users of such space at a rate of a little more than 20 cents a square foot. It, of course, makes no difference that on May 1, 1951, this large area of usable space was not actually on the market to be rented because of its having been removed by the Government. What the, court has to do as of May 1st is determine what the hypothetical purchaser would pay to a hypothetical owner of the leasehold interest both being in the market without being under any compulsion to buy or sell. Such hypothetical parties would necessarily have in mind that here is a thousand acre tract with 22 buildings and many other installations which must be valued as a whole with all of its advantages and disadvantages, and it must be valued as of that date in light of existing opportunities for investment. If, instead of 1,700,000 square feet of vacant space, there had been a few hundred thousand feet which the Dock Board was still offering at 20 cents a square foot we would say it would still be necessary for the Commissioners to give some consideration to the fact that rentals would still be made at 20 cents, since no matter what caused the price of 20 plus cents per square foot to be fixed it was obvious that the available space had not all been taken at that price. Such rental price would therefore be the best proof of the going market value as of the time the last leases were made in January.
Where, as was here the case, some 85 per cent of the entire building space was still hanging over the market as of January, 1951, a failure to consider this fact in appraising the value of a lease to run from May 1st to December 23,1952, is indicative of a failure to apply the underlying principles of appraising such property.
So, too, with respect to the December 23, 1952, valuation of the fee. The Commissioners arrived at their valuation by capitalizing the anticipated income from the property. Of course, such valuations *704would vary directly according to the rental value assigned by the fact finders to the property. The Commissioners found an average valuation of all of the building space of 60 cents per square foot as contrasted with the average of a little over 20 cents per square foot at which it was offered in January, 1951. We do not understand that the Government here contends that this court should determine that the 20 plus cents average should be accepted as a matter of law and the award modified accordingly. We do not do so. We do hold, however, that the Commissioners erred in not considering as one of the most important elements of the value as of the date of December 23, 1952, the fact that a hypothetical purchaser and seller would arrive at a price which would be largely controlled by the fact that the purchaser’s return on his investment would depend on his being able to rent it on a market which, less than two years previously, had been unable to absorb a large part of it at a rental of approximately 20 cents per square foot.
The extreme significance of the treatment given to this excess of factory space and excess of land in the two valuations as of May 1, 1951, and December 23, 1952 is fully recognized by the Commissioners. By their improper treatment of these facts, their findings and conclusions are necessarily distorted. This is indicated by the statement of the Commissioners in their findings:
“Whether or not this portion of the property was actually on the market significantly enough bears upon the opinions of the experts as to the supply of industrial property on the market and consequently would have a strong bearing on the reasonableness and validity of their estimates of value.” (Emphasis added)
The Commissioners then pointed to the fact that no leases were permitted by the Dock Board after January 10, 1951, which action by the General Services Administration of the Government the Commission said, “turned out to be the means employed to prevent the Dock Board from making any further leases because [it] had a prospective tenant for the unleased portion of the property.” Thereupon, the Commissioners found “the Dock Board thereupon considered that the property was off the market at that time;” and further, “under these circumstances, we can only conclude that the unoccupied portion of the property had been removed from the open market on January 10, 1951, and was not in fact available in the market from that date until the institution of these proceedings.”
Thus, it is clear that in determining the value of the unleased portion on a rental basis from May 1, 1951 to December 23, 1952, the Commissioners treated the matter as if the 1,767,000 square feet of unrented space were not overhanging the market. This, as we have pointed out above, would not be the case if we were to assume the existence of a hypothetical purchaser and hypothetical seller on May 1, bargaining over the price to be paid for such a lease.
The Appellee Dock Board stresses strongly the testimony given by a number of its witnesses to the effect that the 20 plus cent rental rate for which the property was being offered up to January 10, 1951 was a “sub-standard”, a “bargain”, a “ridiculously low” rate for the space. It is argued that the Dock Board did not need to make the kind of profit on the property that a private investor would. This, of course, has no relevance at all in the argument here made, because, no matter how “ridiculously low” the price for the space was, it was not being rented by the public even at that low price. It makes no difference what it was that caused the Dock Board to price the property under the market, if, in fact, it did so and the property remained vacant. When it became apparent that such large quantities of the property would not move at that sub-standard price, then that price obviously was the most that could be obtained for it at the time.
It is inescapable from what we have said, touching on the treatment accorded *705by the Commissioners to the large area of unoccupied space that would have been available to a hypothetical purchaser on May 1, 1951, on a lease to December 21, 1952, and to a purchaser of the fee on December 23, 1952, that the findings and conclusions of the Commissioners as to the value of these two items cannot stand.
 What we have said with respect to the building space applies with equal force to the vacant land. The Commissioners concluded that the fair market rental value of the unleased excess land was $407,546.00 per annum or approximately $575 per acre. This contrasted with rentals at which the land was offered by the Dock Board up through January 15, 1951, ranging from $200 to $300 per acre. We find no basis in the evidence to warrant the Commissioners disregarding the rental rates which had been widely offered and unaccepted by the public in computing the value a few months later of the land which was not improved by the buildings. In computing the value of the fee to the land on December 23, 1952, the Commissioners assigned an average of $8,391.00 per acre based upon a rate of $12,000 per acre for 243.85 acres of so-called waterfront land and $7,000 for the remainder. This produced a total valuation of $5,938,142 for the 707 acres of open land. We think it is clear that the Commissioners disregarded the fact that the hypothetical seller and purchaser as of December 23, 1952, would have to consider a price to be paid for the entire 1,000.22 acres improved as it was. It could not be viewed upon the assumption indulged by the Commissioners that the Michoud tract would be off the market in arriving at that valuation.
Moreover, we conclude that the Government properly challenges the valuation of this land as of December 23, 1952. No reasonable hypothesis is stated by any of the witnesses to support their opinions of an acreage value in excess of $8,000 per acre for the excess land other than comparisons with small tracts (from 1 acre to 15 acres) on the Harvey Canal.2 In commenting on the bases of the opinions of the several experts who testified before the Dock Board as to the values of the land, the Commissioners characterized the testimony in the following manner:
(WAGUESPACK): “This valuation by the witness appears to be nothing more than his particular costs of reproduction method of appraisal of the buildings with his opinion and judgment of building costs and depreciation arrived at by his desire to be competitive if he were offering the property for sale on December 23, 1952. Added to this is his competitive valuation of the land, not a reproduced cost of land, to arrive at his idea of what a willing buyer would have paid a willing seller.”
(LEMARIE): “Mr. Lemarie stated that the most comparable land to that of Michoud was the land along the intracoastal canal at Harvey, Louisiana and that sales at Harvey were very largely the reason for his opinion of the value of the property in question here.”
(BLUM): “The valuations which Mr. Blum placed on the land as aforesaid were arrived at by consideration of what he referred to as comparable to Harvey, Louisiana. He described a sale of about 2% acres of land located on the intracoastal canal of Harvey, Louisiana in July, 1948 for $13,500 per acre and chose to predicate his Michoud land valuation principally on that sale.”
(AS TO ALL THREE WITNESSES): “The Dock Board experts, holding that their opinions of *706value were based on their judgment, experience and knowledge as industrial realtors, did consider, as we have already pointed out, the cost of reproducing the Michoud land in arriving at their conclusions. For these purposes, they employed the original cost of the improvements made and the factor, 1.98, of increase in such costs. All, except Waguespack, also took into account the sales prices of the land at Harvey, Louisiana.”
We have carefully read the findings of fact and conclusion of the Commissioners and we find that they adopted the witness Lemarie’s opinion of value. On this subject the Commissioners stated:
“In reaching our conclusion of the fair market value of the excess land, we have adopted the per acre valuations placed thereon by Mr. Lemarie, because we believe the evidence fairly sustains those valuations, which are $12,000 per acre for 243.85 acres of the so-called waterfront land and $7,000 per acre of the remainder. But, because we are of the opinion that the value influence of the canals would be more reasonably reflected in the whole of the property, we have computed the weighted average value per acre, which we find to be $8,391 per acre. Applying such rate to the 707.68 acres of excess land, we have reached our aforesaid conclusion of the fair market value of that acreage.”
There was no evidence anywhere in the record of any tract of land approximating that of 707 acres, considered separately from the improved part of the Michoud tract, or a total of 1,000 acres of land including the improvements, having sold for any sum approximating $8,391 per acre. We think it is apparent from the statement of the Commissioners that the only conceivable basis for their valuation was that propounded by the witness, Lemarie, who stated that he was basing it on comparisons with property sold on the Harvey Industrial Canal. While we have recognized the general proposition that this court would not substitute its judgment for that of the trial court in determining whether a particular sale was too remote in point of time or was not comparable in size, this principal related merely to the admissibility of the evidence to be considered by the trial court. See International Paper Co. v. United States, 5th Cir., 227 F.2d 201. It falls far short of constituting a rule that the appellate courts may not reverse a finding of value which it finds to have been based on a comparison of the condemned property with other tracts which neither by location nor quantity of land involved or other characteristics bear any resemblance to each other in the market. We, of course, do not attempt to ascertain the true value of the unused land as a part of the total tract to be valued. We do conclude, however, that the Dock Board did not carry its burden of establishing what the true value is. Again, it is necessary for us to reiterate that the Commissioners did not have before them the problem of valuing separately the 707 acres of land. They had the problem of valuing 1,000.22 acres with all of the improvements and subject to all of the limitations which characterized the Michoud Industrial Facilities. What the Commissioners did in this respect was to accept the valuation based on a witness’ testimony that in his opinion 27 cents per foot for the waterfront property and 20 cents per foot for the remainder of the acreage was the fair market value. To the extent that he had any backing for this estimate at all it was that small tracts of land of two or three acres fronting the Harvey Canal, some fifteen miles distant, had sold at 30 cents per square foot. In this connection, when witnesses and Commissioners speak of valuing some 700 acres of land at so much per square foot, it must be borne in mind that they are dealing with approximately 30,000,000 square feet. No witness testified that it was customary or usual in the New Orleans market to buy or sell any substantial acreage on a square foot basis.
*707Obviously, since what we are dealing with here is not a lease of 1,767,000 square feet of floor space in the buildings alone or a lease of the unused acreage alone from May 1, 1951 to December 23, 1952, but is a lease of the entire tract of land, including the improvements thereon less the occupied portion for that period, it was improper for the Commissioners to appraise the rental value of the buildings, even if they had used the proper rental value for them, and then appraise the rental value of the land separately and add the two together in order to compute the value of the property on a rental basis for these periods of time. See United States v. Buhler, 5th Cir., 305 F.2d 319. What the Government took and what should be valued is the entire tract for a period of approximately 20 months. This, again, must be what hypothetical parties dealing at arms’ length would agree on, viewing the land and buildings, with the disadvantages of much of the choice locations having already been leased to others. We find no evidence in the record directed towards an ascertainment of the worth of the land as improved in the hands of a willing purchaser acquiring it from a willing seller for such a leasehold interest.
Moreover, the method of appraising the value of the rental on the vacant land from May 1 to December 23 is clearly erroneous. The Commissioners accepted the testimony of one of the witnesses that the land would be worth an average of $8,391.00 an acre on December 23, 1952, and they then simply discounted this by 10 percent in order to compute its value as of May 1, 1951, and then assuming that an investment of this kind should yield a rental return of 8 percent to the owner they found that the annual rental value of this property was $407,546 per annum or $672,451 for the period. It is difficult to understand where the Commissioners found the authority for assuming a rental value of land based on their conception of what the land was worth. This is the reverse of the usual process of ascertaining the value of land by capitalizing its rental potential. We think it is plain that in the absence of any substantial evidence to the contrary it must be taken as we have indicated above that the rental rates for the land, which were in effect as of January 10, 1951 must be deemed to be the rents to be used for the valuing of the taking by the Government on May 1, 1951.
There is another source of gross over-valuation of the value of this leasehold resulting from the manner in which the Commissioners merely assumed that land having a value of so much per acre would yield rent of 8 percent of that amount to the owner. Such an assumption is based on the theory that the land would be fully utilized, in spite of the fact that between 85 and 90 percent of the open land here in issue had failed to attract tenants at the $200 to $350 offering rates. It would be a wild assumption, indeed, that would justify a finding that the Dock Board actually lost rental during the period from May 1, 1951 to December 23, 1952, equal to a stated rate of return on the value of the property. It would be equally improper for the Commissioners to arrive at a value under such circumstances by simply multiplying the correct rate per square foot for rent by the number of square feet available and then applying this for the entire 20 month period. It must be apparent to anyone considering the facts here that no matter how energetic the owner of this property might be in pushing leases at the 20 cent per square foot rent in the buildings or at the stated rent per acre of land for the vacant land, such owner could not be expected fully to utilize all of the vacant space for the entire period to December 23, 1952. Nor could it be assumed that a hypothetical tenant interested in this entire space would be likely to be found who happened to need exactly the amount of space, both in land and buildings here available, to warrant a finding that every acre of the land and every foot of the *708buildings would actually contribute its rental possibility to the income for this period.
To simplify the thought we have just expressed, we state that on the record before us any suggestion that if the Government had not condemned this property in the nature of a lease from May 1, 1951 to December 23, 1952, either the Michoud Industries or any other owner of the property would actually have enjoyed net rentals of $2,260,911 of which $672,451 was for land and the remainder for unleased portions of the buildings, would be simply fantastic. After all, what the Court is required to do is to determine the figure which would compensate Michoud Industries for the loss it suffered by being deprived of this property for this period of time. What the Commissioners have done is to assign a value for rental purposes of 54 cents per square foot for every square foot of space in the buildings although approximately 3 months earlier there were 1,767,000 feet of space available at 20 plus per square foot and to assign approximately $575 per acre rental value to the unoccupied land although at the same time previously there was over 700 acres of this land available for rent at $200 to $350 per acre. They then multiplied this figure by the total number of square feet and acres, respectively, and multiplied this result by 1.65 years. The Commissioners thus gave the Dock Board the sum of $2,260,911 as rental value for the premises.
It appears that for the reasons just cited, as well as because of the use by the Commissioners of the incorrect rental figure, previously discussed, the valuation of Dock Board’s temporary interest must be set aside.
THE LESSEES’ INTERESTS.
Turning now to the third taking, that is of the property owned by the lessees, which was taken by the Government on May 1, 1961, we find that the lessees have a much more appealing argument against the application of the principle which we have heretofore held controls the value of the interests of the Dock Board. This is because of the fact that when the tenants who were occupying space in the Michoud property were faced with the necessity of surrendering the’property, they were required to find space on the market in the vicinity of the city of New Orleans as it then existed. At that time, as they point out, the Government had coincidentally condemned the 1,767,000 square feet of the Michoud manufacturing, office, and engineering buildings. The tenants, therefore, were faced with the prospect of going out of business or finding other space adequate to their needs. The proof offered by them was to the effect that such space was available only at rentals some three times as much as they had been paying under their lease agreement with the Dock Board. Under these circumstances, the lessees say, the fact that some of them had acquired their leases as late as January, 1951, and the fact that other space was available as recently as January at rentals of twenty plus cents per square foot should not enter into the picture at all.
Unfortunately for the lessees the courts seem to have dealt with this very situation where the person whose property is condemned by the Government has sought to obtain a valuation for the property taken based on the then market value, even though the market has risen by reason of the needs of the Government which brought about the original taking. We note particularly the Supreme Court decision in United States v. Cors, 337 U.S. 325, 69 S.Ct. 1086, 93 L.Ed. 1392. There the United States condemned a tug owned by Cors. It appears that at the time the tug was condemned the second World War had been in progress for sometime, and the Court of Claims found a “fair market value at the time of the taking was $15,500,” but, as the Supreme Court said in its opinion:
“The Court of Claims found that at the time of the requisitioning there existed in and about the Port of New York ‘a rising market and a strong demand for tugs of all types’ *709due in part at least to the government’s requisitioning program. It found that the market value of the tug had been enhanced $5,000 by October 15, 1942, due (1) to the great increase in shipping in harbor traffic because of the war, and (2) to the government’s need for vessels in the prosecution of the war.”
In reversing the judgment for reconsideration by the Court of Claims, the Supreme Court said:
“In time of war or other national emergency the demand of the government for an article or commodity often causes the market to be an unfair indication of value. The special needs of the government create a demand that outruns the supply. The market, sensitive to the bullish pressure, responds with a spiralling of prices. The normal market price for the commodity becomes inflated. And so the market value of the commodity is enhanced by the special need which the government has for it.
“That seems to have been the situation in the present case. For, as we have seen, the Court of Claims found that at the time of the requisition there was ‘a rising market and a strong demand for tugs of all types’ in and around the Port of New York, due in part at least to the shortage of tugs resulting from the government’s requisitioning program.
“It is not fair that the government be required to pay the enhanced price which its demand alone has created. That enhancement reflects elements of value that was created by the urgency of its need for the article. It does not reflect what ‘a willing buyer would pay in cash to a willing seller,’ United States v. Miller, supra [317 U.S. 369], 374 [63 S.Ct. 276, 280, 87 L.Ed. 336], in a fair market. * * That is a value which the government itself created and hence in fairness should not be required to pay.” Page 333 of 337 U.S., page 1091 of 69 S.Ct., 93 L.Ed. 1392.
While this rule may well work a hardship to a tenant who must relocate at a time when the Government has taken space occupied by him, and who must unquestionably pay for the space later rented by him at the going rate, even though that rate be an inflated one, it seems clear that the Supreme Court has settled this issue in such manner as to be binding on this Court. We are forced to conclude, therefore, that it was error for the Commissioners to disregard the rental rates paid by the tenants insofar as it was similar to the large amount of space still unoccupied in the buildings. It is true, as contended by some of the appellees, that some of them had acquired particularized space with peculiar and especially valuable characteristics that could not be duplicated in any of the remaining vacant space in the buildings. To the extent that the lessees have proved the existence of such facts and to the extent that they have proved that they had something of a bargain in making their own leases that kept their leases from representing the fair market value of the space at the time the leases were entered into, they are entitled to the benefits of their bargain. As to all other tenants, and as to all space which was susceptible of being duplicated in unleased space in the buildings, we conclude that the Commissioners and the trial court erred in not accepting the terms of the particular leases or the going rate as of January, 1951, whichever is higher, as the fair market value of the space as of May 1st of that year. In order, therefore, that these principles may be given effect in arriving at the proper valuation of the leasehold interests, the awards to the tenants must be set aside.
CROSS APPEALS.
We have considered the cross appeals by the Dock Board and by the Laclede Steel Company touching on the dates from, and the amounts on, which interest should run against the Government. The Dock Board contends that *710interest should run on the entire amount of the value ultimately found to be due for the taking of the fee interest owned by it without a prior deduction of the balance of some $9,000,000 which it owes the Government for the original purchase price of the property. We think it is immaterial what the title held by the Dock Board may be called or known under the Louisiana Jurisprudence. It is clear that the trial court had the authority to distribute the award to the parties who had an interest in the property. The Government had such an interest by virtue of its contract of sale to the Dock Board. The court thus had the authority and duty to award to the Government the amount still owed to it by the Dock Board and then to provide that interest should be paid to the Dock Board only on the balance, if any, of the total valuation.
Laclede complains that although it was not actually required to surrender the premises occupied by it until November 1, 1951, it was entitled to interest from May 1, 1951, because such was the date at which the United States originally sought temporary use and occupancy in its petition of condemnation. However, the court’s original order granted the United States the right of possession to the leased premises as of May 1, 1951 to other tenants, but not as to Laclede. By an order entered on the motion of Laclede it was permitted to remain in possession until November 1, 1951. It contended that it was merely a tenant of the Government between May 1 and November 1 and it was actually out of possession as of the earlier date. We conclude that this argument has no merit. See United States v. Mahowald, 8th Cir., 209 F.2d 751.
On the cross appeal of Laclede Steel Company the judgment as to the date of the running of interest is affirmed. The cross appeal of the Dock Board is without merit and it is held that upon the final award being arrived at in favor of the Dock Board, it will be proper for the trial court to deduct the amount then due to the United States under the original contract of sale before permitting interest to run against the United States.
DISPOSITION ON REMAND.
The rulings we have made as to the measure of market value at the time of the several takings, simplifies somewhat the remaining issues to be disposed of by the trial court. These issues are: What was the fair market value of the right to possession of the property from May 1, 1951, to December 23, 1952?; what was the fair market value of the property on December 23, 1952?; what was the fair market value of the several leases in light of the standard heretofore set?
This ease has been pending for a long time, the original complaint having been filed in April, 1951. This court has previously dealt with the problem arising when it has become necessary for us to reverse a District Court judgment based upon findings of Commissioners, which we have found to be. erroneous. In United States v. Leavell & Ponder, Inc., 5 Cir., 286 F.2d 398, we found it necessary to reverse the judgment of the District Court, which adopted in full the findings and conclusions of Commissioners. We said on page 409 of 286 F.2d:
“The failure of the commissioners here to comprehend the true nature of their duties, as evidenced by their departure from known and accepted standards of valuation and their complete failure to recognize and apply rules of evidence during the hearing, make it impossible for the trial court or this Court to determine whether its findings were based on legally admissible evidence, and its failure to make adequate subsidiary findings of fact emphasize the reason for the rule that reference to a commission is the exception and not the rule.”
We then said:
"A jury trial at which the trial judge promptly rules on the admissibility of proper testimony and then narrows the issue by appropriate charge to the jury may, indeed, frequently simplify even what appears *711to be a complex valuation of property.”
In that case we sent the case back for trial by a jury.
More recently, in United States v. Buhler, 5 Cir., 305 F.2d 319, having determined that the Commissioners in that case also failed to apply recognized valuation standards, we said:
“As pointed out in the opinion of this Court when the case was here last, we were then, as we are now, loathe to cause a further delay in the final disposition in this matter by taking such action as requires a full, new hearing before the commissioners or on a remand now requiring that the matter be submitted to a jury. Having pointed out certain areas in which we feel that the decision of the trial court must be reversed as being clearly erroneous, we think the matter now stands in such a posture as will permit the trial court to reconsider its findings based on the commission’s report and give effect to our rulings announced in this opinion. As this Court decided in United States v. Twin City Power Co. of Georgia, [5 Cir.] 253 F.2d 197, 204: ‘It would be futile for the court simply to direct the commission to reconsider its findings.’ ”
Nevertheless, we do not conclude that the case should not be referred once again to the Commissioners. We do not wish to circumscribe the trial court in its determination whether the valuation questions remaining should be passed on by a further reference or by a jury, or whether the trial court considers that sufficient evidence is available and sufficient findings as to basic facts are present in the original record to permit it to reconsider its own order approving the Commissioner’s report and permit it to give effect to the rulings herein announced without a further submission to a jury.
The findings of value by the trial court in favor of the Dock Board and of the lessees are, for the reasons heretofore stated clearly erroneous. They are reversed and the case remanded to the trial court for further proceedings not inconsistent with this opinion.

. By using the term “fee” we do not use it in a technical sense, but we use it as that interest owned by the Dock Board separate from the interest of the lessees, and separate from the interest of the United States Government, which held a vendor’s lien on the entire property arising from its previous sale to the Dock Board.


. This canal is the westward extension of the intra-coastal canal and extends from the Mississippi River westward from a point some three miles upstream from Canal Street in downtown New Orleans. The industrial sites on the Harvey Canal were heavily built-up at this time, largely by petroleum and related industries.